In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals from (1) an order of protection of the Family Court, Kings County (Silber, J.), dated December 8, 2006, and (2) an order of disposition of the same court also dated December 8, 2006, which, after a fact-finding hearing, in effect, found that he committed family offenses, and directed him to observe the conditions of the order of protection.
*776Ordered that the order of protection and the order of disposition are affirmed, without costs or disbursements.
Contrary to the husband’s contention, the Family Court’s finding that he committed family offenses is not against the weight of the evidence. The Family Court’s determination regarding the credibility of witnesses is entitled to great weight on appeal (see Matter of Jeannie B. v Roger D., 33 AD3d 994, 994-995 [2006]; Matter of Betz v Betz, 241 AD2d 519 [1997]). That determination will not be disturbed unless it is clearly unsupported by the record (see Matter of Abbott v Burnes, 27 AD3d 555 [2006]). Here, the Family Court’s decision to credit the wife’s testimony, which established that the husband harassed and assaulted her on numerous occasions, is supported by the record.
The husband’s contention that the Family Court erred in not conducting a dispositional hearing is without merit (see Matter of Hazel P.R. v Paul J.P., 34 AD3d 307, 308 [2006]). Crane, J.P., Lifson, Covello and McCarthy, JJ, concur.